State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     519838
________________________________

In the Matter of FREDDIE
   HARRIS,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

DIVISION OF PAROLE,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Lahtinen, J.P., McCarthy, Rose and Devine, JJ.

                               __________


     Freddie Harris, Attica, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Jonathan D.
Hitsous of counsel), for respondent.

                               __________


      Appeal from a judgment of the Supreme Court (Feldstein,
J.), entered July 22, 2014 in Franklin County, which, among other
things, denied petitioner's application for an order to show
cause to commence a CPLR article 78 proceeding.

      Petitioner, an inmate, sought to commence a CPLR article 78
proceeding to, among other things, challenge a determination
revoking his parole. Supreme Court declined to issue the order
to show cause, but granted petitioner leave to serve an amended
petition. Petitioner filed an amended petition and Supreme Court
denied his application for an order to show cause and dismissed
the petition and amended petition. Petitioner now appeals.

      Generally, no appeal lies from the denial of an ex parte
application for an order to show cause (see Matter of Walker v
Fischer, 104 AD3d 1001, 1002 [2013]; Matter of Tafari v Rock, 87
                              -2-                  519838

AD3d 792, 792 [2011], lv dismissed 17 NY3d 950 [2011]).
Petitioner's attempt to appeal falls within this rule, and his
appeal must be dismissed (see Matter of Walker v Fischer, 104
AD3d at 1002).

     Lahtinen, J.P., McCarthy, Rose and Devine, JJ., concur.



     ORDERED that the appeal is dismissed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court